IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1388
                              Filed March 22, 2017


BALAH HASSON RUSHING,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



      Balah Rushing appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Gary D. Dickey of Dickey and Campbell Law Firm, P.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., Vogel, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


MAHAN, Senior Judge.

      In 2014, Balah Rushing pled guilty to second-degree robbery and was

sentenced to serve ten years in prison, with a mandatory minimum of seven

years. See Iowa Code § 902.12 (2013). At the time he committed the offense,

Rushing was eighteen years and seven months old. Rushing did not appeal his

conviction. In 2015, Rushing filed an application for postconviction relief, relying

on State v. Null, 836 N.W.2d 41, 76-77 (Iowa 2013), and claiming his sentence

was “unlawful due to his young age and . . . in violation of the due process and

cruel and unusual punishment clauses in the Iowa Constitution and the United

States Constitution.”   See U.S. Const. amend. VIII; Iowa Const. art. I, § 17.

Following a hearing, the district court denied Rushing’s claim, observing “Null

and its progeny have only applied to juvenile offenders.” On appeal, Rushing

asks this court to “exercise its independent judgment” and extend the holding of

State v. Lyle to “youthful offenders under age twenty-one.” See 854 N.W.2d 378,

400 (Iowa 2014) (holding all mandatory minimum sentences for juvenile

offenders are unconstitutional).

      Like the district court, we are not free to ignore controlling supreme court

precedent. See State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014). In Null,

836 N.W.2d at 71, as well as State v. Pearson, 836 N.W.2d 88, 96 (Iowa 2013),

and State v. Ragland, 836 N.W.2d 107, 121 (Iowa 2013), the court created a

constitutional right to an individualized sentencing hearing for juveniles

sentenced to a lengthy term of years without the meaningful opportunity for

release.   The court’s rationale was based primarily on two facts: (1) “new”

scientific evidence showing “the human brain continues to mature into the early
                                         3


twenties”; and (2) a finding that young people generally “lack the ability to

properly assess risks and engage in adult-style-self-control.” Null, 836 N.W.2d at

55. Subsequently, in Lyle, the court extended Pearson, Ragland, and Null, and

held “all mandatory minimum sentences of imprisonment for youthful offenders

are unconstitutional under the cruel and unusual punishment clause in article I,

section 17 of our constitution.” 854 N.W.2d at 400. The court reasoned that

“[m]andatory minimum sentences for juveniles are simply too punitive for what

we know about juveniles.” Id. But the court in Lyle specifically stated:

       [O]ur holding today has no application to sentencing laws affecting
       adult offenders. Lines are drawn in our law by necessity and are
       incorporated into the jurisprudence we have developed to usher the
       Iowa Constitution through time. This case does not move any of
       the lines that currently exist in the sentencing of adult offenders.

854 N.W.2d at 403; see State v. Sweet, 879 N.W.2d 811, 839 (Iowa 2016)

(declining to abandon the reasoning and holding in Lyle).

       Accordingly, we affirm the district court’s denial of Rushing’s application

for postconviction relief.

       AFFIRMED.